       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

---------------------------------------------------------------X
CELINA ROBERTS, ANTHONY SCIOTTO, ERIC
BURNS, KERI DICKEY, ANGELA RAMIREZ,
DIANA SANTILLAN, CAMILLE GHANEM, ARNOLD
WILLIAMS, TOMMY ZAHTILA, and GIANFRANCO
PIRILO, individually, and on behalf of other persons
similarly situated,

                                           Plaintiffs,               CIVIL ACTION NO.
v.
                                                                     1:13-CV-13142

THE TJX COMPANIES, INC., a Delaware
Corporation; MARSHALLS OF MA, INC., a
Massachusetts Corporation; MARMAXX
OPERATING CORP., a Delaware Corporation,
d/b/a MARSHALLS HOMEGOODS, d/b/a
MARSHALLS, d/b/a T.J. MAXX HOMEGOODS;
HOMEGOODS, INC., a Delaware Corporation;

                                     Defendants.
 ---------------------------------------------------------------X


                     DECLARATION OF SETH R. LESSER IN SUPPORT
                       OF PLAINTIFFS’ UNOPPOSED MOTION FOR
                    PRELIMINARY APPROVAL OF CLASS SETTLEMENT


        SETH R. LESSER, an attorney admitted pro hac vice to the bar of this Court, declares,

under penalty of perjury that:

        1.      I am a partner in Klafter Olsen & Lesser LLP, and counsel for Plaintiffs Celina

Roberts, Anthony Sciotto, Eric Burns, Keri Dickey, Angela Ramirez, Diana Santillan, Camille

Ghanem, Tommy Zahtila, and Gianfranco Pirolo (“Plaintiffs”). I am fully familiar with the facts

and circumstances set forth herein, and I make this Declaration in support of the Plaintiffs’

Unopposed Motion for Preliminary Approval (“Plaintiffs’ Motion”), as well as for the sending of

notice and the scheduling of a final approval hearing, and other relief set forth in the proposed
                                                         1
         Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 2 of 12



Preliminary Approval Order set forth at Exhibit 2 to this declaration for the proposed Settlement

reached in this action between Plaintiffs and Defendants The TJX Companies, Inc., Marshalls of

MA, Inc., Marmaxx Operating Corp., and Homegoods, Inc. (“Defendants”) (together, Plaintiffs

and Defendants are referred to herein as “the Parties”). Exhibit 1 to this declaration is a copy of

the Stipulation and Settlement Agreement (“Settlement Agreement”), with its exhibits A (the

proposed Notice) and B (list of remaining members of the previously conditionally certified FLSA

collective).

    I.         FACTUAL AND PROCEDURAL BACKGROUND

         2.      On December 11, 2013, Plaintiffs Celina Roberts and Anthony Sciotto commenced

this case. Case No. 1:13-cv-13142 (“Roberts”). They asserted violations of 29 U.S.C. § 201 et seq.

(“FLSA”) and the New York Labor Law (“NYLL”), on behalf of themselves and other individuals

employed by Defendants as a Marshalls or HomeGoods Assistant Store Manager, and alleged that

they were not properly classified as exempt and were not paid overtime wages for hours worked

over 40. See Roberts Action Doc. No. 1.

         3.      On February 10, 2014, Plaintiff Eric Burns and a group of other plaintiffs

commenced another action in this Court, Case No. 1:14-cv-10306 (“Burns”). The Burns Plaintiffs

also asserted FLSA collective and NYLL class claims on behalf of themselves and other

individuals who had been employed by Defendants as Marshalls Merchandising Assistant Store

Managers alleging that they were not improperly classified as exempt and were not paid owed

overtime wages for hours worked over 40 in a week. See Burns Doc. No. 1.

         4.      On May 20, 2014, this Court consolidated the Roberts and Burns actions. Prior to

that, on May 12, 2014, Camille Ghanem and a third group of plaintiffs commenced Case No. 14-

cv-12104 (“Ghanem”), asserting violations of the FLSA and the NYLL, on behalf of themselves

and other individuals employed as Marshalls, T.J. Maxx, and HomeGoods Assistant Store

                                                   2
       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 3 of 12



Managers, and alleging that they were not properly classified as exempt and were not paid

overtime wages for hours worked over 40 in a week during the time they spent training for an

ASM position (the “ASM Training Claims”). See Ghanem Doc. No. 1.

       5.      On August 8, 2014, Plaintiffs filed a Second Amended Complaint in Roberts, along

with an assented-to motion to dismiss the Burns and Ghanem actions, following the Court’s

granting an assented-to motion for leave to file a Second Amended Complaint to consolidate the

three actions. In the Second Amended Complaint, Plaintiffs asserted violations of the FLSA and

the NYLL, on behalf of themselves and other individuals employed by Defendants as a Marshalls

or HomeGoods Assistant Store Manager, alleging that they were improperly classified as exempt

and not paid overtime. See Roberts Doc. No. 60.

       6.      The Court dismissed the Burns and Ghanem actions on August 13, 2014.

       7.      In March 2015, the Parties settled the Ghanem Training Claims included in the

Second Amended Complaint, and the Court approved that settlement (the “ASM Training Claims

settlement”) on September 30, 2016. Roberts v. TJX Cos., Inc., 2016 U.S. Dist. LEXIS 136987, at

*20 (D. Mass. Sept. 30, 2016).

       8.      On March 25, 2015, the Plaintiffs filed a Third Amended Complaint removing the

ASM Training Claims from this action, leaving just the ASM Claims (as defined in the Settlement

Agreement).

       9.      While finalizing the ASM Training Claims settlement, the Parties also engaged in

“first stage” discovery related to notice and conditional certification issues under Section 16(b) of

the FLSA, including Plaintiffs taking six corporate witnesses and Defendants taking the

depositions of eleven Plaintiffs and the Opt-ins who had, to that point, opted in to the litigation as

party-plaintiffs by filing consent to join forms. The Parties exchanged written discovery,

including the production—and review—of thousands of documents. Defendants also moved for

                                                   3
        Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 4 of 12



summary judgment against two Plaintiffs, which the Court denied.

         10.      On July 23, 2015, Plaintiffs moved for, and on March 31, 2017, the Court granted,

Plaintiffs’ Motion for Conditional Certification of an FLSA collective consisting of all persons

who are or were employed as MASMs at Marshalls stores, HomeGoods stores, and

Marshalls/HomeGoods combination stores outside of California at any time from November 1,

2012 to March 31, 2017. Roberts Doc. No. 186; Roberts v. TJX Cos., 2017 U.S. Dist. LEXIS

49174 (D. Mass. March 31, 2017).

         11.      Following notice to the FLSA Collective, 1,172 individuals were determined to

have properly opted-in to the FLSA Collective. The remaining members of the FLSA Collective,

including their consent dates and applicable tolling periods, are set forth in Exhibit B of the

Settlement Agreement (Exhibit 1).

         12.      Following the Court’s order conditionally certifying the FLSA Collective, disputes

arose between the Parties relating to the nature and scope of the “second stage” discovery about

merits, damages, and Defendants’ Affirmative Defenses, as well as differences in the nature of

when and how discovery would commence in light of the “TopClassActions.com” issues,1 as well

as other issues such as equitable claim tolling. After extensive negotiations left many unresolved

points, both sides put forward lengthy second stage discovery proposals in a series of filings that

Magistrate Judge Kelley addressed and resolved in May 2019, whose order was upheld over

Defendants’ objections. Roberts Doc. Nos. 329, 339.

         13.      The Parties then commenced second stage discovery in earnest. Both prior to the

Orders and following them, Plaintiffs’ counsel interviewed and worked extensively with the


1
  On approximately November 24, 2017, “TopClassActions.com”, without the consent or knowledge of any Party,
included on that website a post misrepresenting that this case had been settled, with a link to the consent to join form
that had been sent to putative FLSA collective members – resulting in over 650 individuals opting into the action who
were neither employed by Defendants nor putative members of the conditionally certified collective. The Parties
spent months addressing this issue, ultimately seeking the Court’s assistance to dismiss these individuals.

                                                           4
       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 5 of 12



numerous opt-in clients to prepare responses to Defendants’ discovery requests, as well as prepare

broad second-stage discovery to Defendants, including ESI discovery, and discovery related to the

class certification of the New York state law claims.

       14.     Inasmuch as the Parties were facing a long, drawn-out, and expensive discovery

process, and in light of each sides’ already extensive knowledge and understanding of the case and

its claims, in the fall of 2019, the Parties agreed to proceed to mediation with the assistance of

Hunter R. Hughes, III, one of the country’s leading wage and hour class and collective action

mediators, and the same mediator who aided them in resolving the Training Claims.

       15.     On December 11, 2019 and then again on January 23, 2020, the Parties engaged in

all-day mediation sessions with Mr. Hughes. The Parties were unable to settle this action in those

in-person sessions, but continued settlement negotiations through the mediator. Between February

27, 2020 and June 9, 2020, the Parties negotiated the terms of a potential settlement and ultimately

reached agreement on the terms of a Settlement Agreement, as well as a Settlement Notice, CAFA

Notice, proposed Preliminary Approval Order, and a release.

       16.      The Parties conducted ongoing settlement negotiations through exchanges of

proposed settlement terms, emails, and multiple telephone calls. After exhaustive settlement

negotiations, in May 2020, the Parties again sought the assistance of the mediator, Mr. Hughes,

who became involved to aid the Parties in resolving particular issues, which ultimately culminated

in the comprehensive Settlement Agreement. Lesser Dec. at Exh. 1.

   II. PLAINTIFFS’ COUNSEL BELIEVE THE SETTLEMENT TO BE A FAIR,
         REAONABLE AND ADEQUATE RECOVERY AND THAT THEY AND THE
         PLAINTIFFS ARE ADEQUATE COUNSEL AND REPRESENTATIVE
         PLAINTIFFS UNDER RULE 23

       17.     As noted above, before agreeing to settle, and throughout the extensive litigation of

this case, Plaintiffs’ Counsel thoroughly investigated the claims brought in this action and were


                                                  5
       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 6 of 12



well informed about the facts and circumstances of the claims here through the discovery, as

well as the discussions and interviews with their clients over the course of the years in which

the case has been pending.

       18.     Plaintiffs’ Counsel are of the opinion that the proposed Settlement is fair,

reasonable, and adequate. Further, we believe that the Settlement Agreement is in the best interest

of the members of the Settlement Classes in light of all known facts and circumstances, including

the significant risks and delays of litigation that are presented by the defenses and potential pre-

trial and appellate issues the Defendants may assert were the case to continue. The full terms are

set out in the Settlement Agreement itself and the primary terms of the Settlement and Notice Plan

are set forth at pages 5-9 of the accompanying Plaintiffs’ Memorandum of Law in Support of

Unopposed Motion for Preliminary Approval of Class Action Settlement. It will also provide

closure to a case that has been proceeding for a number of years. In reaching this opinion, aside

from Plaintiffs’ Counsel knowledge of the facts and claims of the case, it should be noted that

we also consider that the Settlement also resulted from, as set forth above, lengthy negotiations

between adverse parties represented by experienced counsel. Further, the Settlement here is

non-claims made and non-reversionary, addressing points that the Court made in its approval of

the ASM Training Claims settlement.

       19.     The Settlement represents what I, and the other Plaintiffs’ Counsel, believe to be

a substantial recovery, allowing their clients, including the Plaintiffs, the remaining members of

the FLSA Collective (i.e., the individuals listed on Exhibit B of the Settlement Agreement

(Exhibit 1)), and the members of the New York State Law Settlement Class (as that term is

defined in the Settlement Agreement). There are 1,172 individuals remaining in the FLSA

Collective and Defendants believe that there are approximately 900 members of the New York

State Law Settlement Class so that, when the overlap between the two groups is taken into

                                                   6
        Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 7 of 12



account, there are approximately 1,911 current and former ASMs encompassed by the Settlement.

Plaintiffs’ Counsel are of the belief that the recovery is not merely adequate—but that it is an

excellent result. The $31,500,000 Maximum Gross Settlement Amount is the second largest wage

and hour settlement in the First Circuit in terms of total dollars,2 after the CVS settlement cited

immediately below. Each FLSA opt-in and each member of the New York State Law Settlement

Class will be eligible to receive a settlement payment based upon their number of weeks they were

employed by Defendants as an ASM in specific Marshalls, HomeGoods, and/or

Marshalls/HomeGoods combination stores, among other factors. Plaintiffs’ Counsel calculates

that the gross recovery amount is $16,750.3 For example, in the two prior largest settlements in

this Court, both of which cases involved mid-manager misclassification claims, Caissie v. BJ’s

Wholesale Club, No. 08-cv-30220 (D. Mass.), and Lapan v Dick’s Sporting Goods, Inc., No. 13-

cv-11390 (D. Mass.), the gross average settlement recoveries were, respectively, $3,280 and

$4,335. And, likewise, in the largest FLSA settlement in the First Circuit, a retail pharmacy store

mid-level manager misclassification case, the average class member gross recovery was $2,697, a

result that District Judge Jack McConnell termed “magnificent.” Nash v. CVS Caremark Corp.,

1:09-cv-00079 (D.R.I.) (final approval order dated Apr. 9, 2012). The Settlement here, Plaintiffs’

Counsel submit, is a fair, reasonable, and adequate result.

         20.      Further, as with the ASM Training Claims settlement, all members of the

Settlement Classes, including the Plaintiffs, FLSA Collective, and members of the putative Rule

23 New York settlement class are treated alike in the settlement payment allocation formula, with

payment determined on a pro rata basis based upon the number of weeks each member of the


2
 The Maximum Gross Settlement Amount agreed to here is a product of the extended class and collective limitations
periods applicable to this case, which, for the New York state law settlement class runs for more than 12 years, and for
some members of the FLSA collective, more than six years, and includes more than 300,000 workweeks.
3
 The average anticipated net average settlement payment will be $10,207, assuming approval of after the requested
awards for administration, attorneys’ fees and costs, and service payments.

                                                           7
       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 8 of 12



Settlement Classes worked within the applicable statute of limitations for either their FLSA or

New York State law claim. I believe, based upon my experience (including in being counsel in all

three of the cases cited in the immediately previous paragraph) that a pro rata per week payment

is the most common way in which wage and hour misclassification cases are settled, whether as

FLSA-only or Rule 23 class settlements, or, as here, a hybrid settlement, because it treats all

settlement collective and/or class members alike.

       21.     In reaching our conclusion that the settlement here is fair, reasonable and adequate,

Plaintiffs’ Counsel can also draw upon their experience – which it is fair to say is extensive – in

similar matters. In approving the ASM Training Claims settlement, for instance, the Court wrote

that Plaintiffs’ counsel are “highly competent attorneys with substantial experience litigating wage

and hour claims, and pursuing such claims in class and collective actions.” Roberts, 2016 U.S.

Dist. LEXIS 136987 at *35; see also Roberts Dkt. No. 82-7 at ¶¶ 18-20 & 82-8 (setting forth

qualifications of Class Counsel). As to myself and my firm, for instance, over the last 10 years,

my firm has successfully litigated to conclusion several dozen FLSA/state wage and hour cases

and settlements that, to date, constitute over $250 million in recoveries. This includes the three

cases referred to in paragraph 19, above, which are the three largest wage and hour settlements

within the First Circuit to date, as well as Stillman v. Staples, Inc., 07-cv-849 (D.N.J.) (“Staples”),

a FLSA wage and hour case that my firm ultimately successfully tried to a jury verdict on behalf

of a collective of 342 opt-ins and which case is one of the rare FLSA cases that has, at least in

recent years, been successfully tried to a jury verdict for plaintiffs. That trial, even pursuant to an

expedited schedule, occurred nearly two years after the filing of the case, consumed six weeks of

time, cost hundreds of thousands of dollars and presented innumerable contested issues of law and

fact. Although a jury verdict was obtained, the post-trial motion practice that followed was quite

extensive and included, among other things, motions for judgment notwithstanding the verdict, to

                                                   8
       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 9 of 12



have the damages reduced pursuant to the “fluctuating work week” basis of calculating overtime,

and for decertification of the collective class. Ultimately, the Staples case resulted in an omnibus

settlement totaling $42 million. In re Staples Wage & Hour Litigation, MDL No. 2025 (D.N.J.)

(final approval obtained November 3, 2011).

       22.     The qualifications of the other firms who have litigated on behalf of the Plaintiffs

are also substantial and include a substantial number of wage and hour cases in class and

collective wage and hour actions: see, e.g., Fair Work P.C. (Crenshaw et al. v. Texas Roadhouse,

Inc., D. Mass. Civil Action No. 11-10549-JLT; Malinski et al. v. Starwood Hotels & Resorts

Worldwide, Inc. and Pyramid Advisors LLC, D. Mass. Civil Action No. 08-11859-RWZ; Burr &

Smith, LLP (Stahl et al. v. Mastec, Inc. et al., 8:05-cv-01265-RAL-TGW; Applegate-Walton et al.

v. Olan Mills Inc., M. Tenn., 8:10-cv-00224); Shavitz Law Group P.A. (Zeltser v. Merrill Lynch &

Co., Inc., et al., S.D.N.Y., Case No. 13 Civ 1531; Yuzary v. HSBC Bank USA, N.A., S.D.N.Y.

Case No. 12 Civ. 3693); Mehri & Skalet, PLLC (Martin v. U.S., Fed. Cl., No. 1:13-cv-00834-

PEC; Geday v. C.U. Employment, Inc., D.D.C., No. 12-cv-00175); Valli, Kane & Vagnini, LLP

(Kudo v. Panda Express Restaurant Group, S.D.N.Y., 09-cv-712; Johnson et al v. County of

Nassau, E.D.N.Y., 2:10-cv-02792); Hepworth, Gersbaum, & Roth (Lapan et al. v. Dick’s Sporting

Goods, Inc., D. Mass., 13-11390-RGS; Costello et al. v. Kohl’s Illinois, Inc., et al., S.D.N.Y.,

Civil Action NO. 1:13-cv-1359 GHW); Dinovo, Price, Ellwanger & Hardy, LLP (Indergit et al/ v.

Rite Aid, S.D.N.Y., 08-cv-9361).

       23.     To date, in this case, and separate and apart from the attorneys’ fees and expenses

incurred in representing plaintiffs in the ASM Training Claims settlement, Plaintiffs’ Counsel

have worked incurred well over 8,000 hours at a combined lodestar of approximately $5 million

dollars, which will result in a fee multiplier that of approximately 2.0, which is also well within

the range of what is normally approved. Plaintiffs’ counsel has also incurred costs in excess of

                                                  9
       Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 10 of 12



$150,000.

        24.     In addition, Plaintiffs’ Counsel have fully advised the representative Plaintiffs of

the Settlement Agreement, who approve of and consent to the Settlement. We are not aware of,

and none of the Plaintiffs, upon being asked or in deposition has identified, any conflicts of

interest.

        25.     Further, each of the Plaintiffs for whom $10,000 service awards will be requested,

Plaintiffs Celina Roberts, Anthony Sciotto, Eric Burns, Keri Dickey, Angela Ramirez, Diana

Santillan, Camille Ghanem, Tommy Zahtila, and Gianfranco Pirolo not only put their names on

the complaint but substantially aided the work of Plaintiffs’ counsel and the case through time and

effort in consultation and taking the time to deposed; likewise, each of the three FLSA Collective

members who appeared for deposition, Eugene Costa, Jr., Norma McKenzie, and Shawn Corway,

for whom $3,500 service awards will be requested, aided in the prosecution of this case by

appearing for deposition and responding to discovery. Finally, FLSA Collective member Karen

Razzetti-Giaimis, about whom the Parties dispute whether, given her precise position as an ASM

in a store that is not included in the class definitions in this Settlement, she is entitled to credit for

certain weeks for her FLSA claims, will receive $7,500 as compensation both for her time and

effort in aiding the prosecution of the lawsuit and for her (disputed) relevant time. This aid by

these individuals makes them, Plaintiffs’ Counsel will submit at the time of final approval,

eminently proper recipients of service awards.

    III. THE PROPOSED CLAIMS ADMINISTRATOR

        26.     The Qualified Settlement Fund will, if approved by the Court, be administered by

an independent and experienced third-party settlement administrator, and the Parties believe that

JND Legal Administration (“JND”), who is familiar with Defendants’ data through its work

administering the ASM Training Claims settlement and in which it, in our (and Defendants’

                                                    10
      Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 11 of 12



opinion) did an exceptional job, should be appointed as the settlement Claims Administrator. The

Parties have obtained an all-in estimate for administrating the Settlement from JND of no more

than $60,000, which I believe to be a reasonable and fair amount for administering a settlement of

this size based upon my experience.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and

corrected. Executed on this 20th day of July 2020, in Rye Brook, New York.




                                                      _________________________
                                                      Seth R. Lesser




                                                 11
      Case 1:13-cv-13142-ADB Document 369-2 Filed 07/20/20 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I, Seth R. Lesser, hereby certify that a true copy of the above document filed through the

ECF system will be electronically sent to the registered participants as identified on the Notice of

Electronic Filing and paper copies will be sent to those indicated as non-registered participants on

July 20, 2020.


                                                      /s/ Seth R. Lesser
                                                      Seth R. Lesser

                                                      Attorney for Plaintiffs




                                                 12
